In a medical malpractice action, defendant Raymond Koval appeals from an order of the Supreme Court, Kings County (Bellard, J.), dated March 15, 1983, which denied his motion for summary judgment in his favor based on plaintiff’s failure to timely serve a bill of particulars pursuant to a prior conditional order of preclusion. Order reversed, on the law, with costs, and motion for summary judgment dismissing the action as against defendant Koval granted. Plaintiff has failed to establish the legal merits of this action by an affidavit from a physician competent to attest to the meritorious nature of his claim (see Amodeo v Radler, 89 AD2d 594, affd 59 NY2d 1001; Smith v Lefrak Organization, 60 NY2d 828; Lee v Moley, 97 AD2d 787). Mollen, P. J., Weinstein, Brown and Boyers, JJ., concur.